      Case 1:20-cv-00323-LY Document 178 Filed 03/04/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS           21MR-    P11   :U4
                            AUSTIN DIVISION
                                                             CLE.
                                                             WE3rEL
                                                                       "U'-,
PLANNED PARENTHOOD CENTER           §                         9y_

FOR CHOICE, PLANNED                 §
PARENTHOOD OF GREATER TEXAS         §
SURGICAL HEALTH SERVICES,           §
PLANNED PARENTHOOD SOUTH            §
TEXAS SURGICAL CENTER, WHOLE        §
WOMAN'S HEALTH, WHOLE               §
WOMAN'S HEALTH ALLIANCE,            §
SOUTHWESTERN WOMEN'S                §
SURGERY CENTER, BROOKSIDE           §
WOMEN'S MEDICAL CENTER PA           §
D/BA BROOKSIDE WOMEN'S              §
HEALTH CENTER AND AUSTIN'S          §
WOMEN'S HEALTH CENTER, AND          §
ROBIN WALLACE, M.D., M.A.S.,        §
                PLAINTIFFS,         §
                                    §

V.                                  §       CAUSE NO. A-20-CV-323-LY
                                    §

GREG ABBOTT, GOVERNOR OF            §
TEXAS, KEN PAXTON, ATTORNEY         §
GENERAL OF TEXAS, PHIL WILSON       §
ACTING EXECUTIVE                    §
COMMISSIONER OF THE TEXAS           §
HEALTH AND HUMAN SERVICES           §
COMMISSION, STEPHEN BRINT           §
CARLTON, EXECUTIVE DIRECTOR         §
OF THE TEXAS MEDICAL BOARD,             §
KATHERINE A. THOMAS,                    §
EXECUTIVE DIRECTOR OF THE               §
TEXAS BOARD OF NURSING, EACH            §
IN THEIR OFFICIAL CAPACITY, AND         §
MARGARET MOORE, DISTRICT                §
ATTORNEY FOR TRAVIS COUNTY,             §
JOE GONZALES, CRIMINAL                  §
DISTRICT ATTORNEY FOR BEXAR             §
 COUNTY, JAIME ESPARZA, DISTRICT        §
ATTORNEY FOR EL PASO COUNTY,            §
 JOHN CREUZOT, DISTRICT                 §
 ATTORNEY FOR DALLAS COUNTY,            §
 SHAREN WILSON, CRIMINAL                §
         Case 1:20-cv-00323-LY Document 178 Filed 03/04/21 Page 2 of 2




DISTRICT ATTORNEY TARRANT                   §

COUNTY, RICARDO RODRIGUEZ, JR.,             §
CRIMINAL DISTRICT ATTORNEY                  §
FOR HIDALGO COUNTY, BARRY                   §
JOHNSON, CRIMINAL DISTRICT                  §

ATTORNEY FOR MCLENNAN                       §
COUNTY, KIM OGG, CRIMINAL                   §
DISTRICT ATTORNEY FOR HARRIS                §
COUNTY, AND BRIAN MIDDLETON                 §
CRIMINAL DISTRICT ATTORNEY                  §
FOR FORT BEND COUNTY, EACH IN               §

THEIR OFFICIAL CAPACITY,                    §
                 DEFENDANTS.                §



                     ORDER SETTING TELEPHONE CONFERENCE

      IT IS HEREBY ORDERED that this cause is set for a TELEPHONE CONFERENCE

on Thursday, March 11, 2021, at 10:00 a.m. Austin time. Counsel may call in to the court's

conference line at (877) 873-8017; Access Code: 7996289.

       SIGNED this              day of March, 2021.




                                          UNITED STATES DISTRICT JUDGE




                                                2
